Exhibit 10.3

Our reference number: FL923A_ Changyou.com _new

12th July, 2012

Confidential

Changyou.com Limited

East Tower, Jing Yan Building

No. 29 Shijingshan Road

Shijingshan District

Beijing 100043, PRC

Attn: Mr. Alex Ho

Dear Sirs,

 

Re: Changyou.com Limited

RMB630 Million Term Loan Facility

This letter (this “Facility Letter”) sets out the terms and conditions upon
which The Bank of East Asia, Limited will provide a RMB630 Million term loan
facility to Changyou.com Limited.

 

(1) Borrower:

Changyou.com Limited, a company incorporated in Cayman Islands and having its
registered office at Offshore Incorporations (Cayman) Limited, Scotia Centre,
4th Floor, P.O. Box 2804, George Town, Grand Cayman KY1-1112, Cayman Islands
(the “Borrower”).

 

(2) Lender:

The Bank of East Asia, Limited, whose registered office is situated at No. 10
Des Voeux Road Central, Hong Kong (the “Lender”).

 

(3) Nature and Facility Amount:

A term loan facility (the “Facility”) of up to a maximum principal amount of
RMB630,000,000.00 (Renminbi Six Hundred Thirty Million Only) (the “Facility
Limit”).

 

(4) Purpose:

To finance the dividend distribution, overseas acquisitions and capital
injection into overseas subsidiaries of the Borrower.



--------------------------------------------------------------------------------

Page 2

Changyou.com Limited

 

(5) Final Maturity Date:

The final maturity date of each drawing/advance under the Facility (the “Final
Maturity Date of each Advance”) shall be (i) the date falling 14 days before the
expiry date of the respective Standby L/C (as hereinafter defined in Paragraph
(14) below) supporting such drawing/advance or (ii) the date falling 24 months
from the date of the Lender’s receipt of the Borrower’s acceptance of this
Facility Letter (the “Acceptance Date”), whichever is earlier.

 

(6) Drawing/Availability:

The Facility is available for multiple drawings on any Business Day within 3
months (the “Availability Period”) from the Acceptance Date provided that:-

 

(a) The Lender shall have received in form and substance satisfactory to it all
of the documents and other evidence as listed in the “Conditions Precedent” as
stipulated in Paragraph (7) hereof;

 

(b) Each drawing shall be in a minimum amount of RMB200 Million and if for a
larger amount, an integral multiple of RMB10 Million;

 

(c) The total loan(s) outstanding after taking into account of the amount of the
proposed drawing(s) shall not exceed the Facility Limit;

 

(d) Each drawing shall have been supported by the respective Standby L/C issued
by the Issuing Bank (as hereinafter defined in Paragraph (14) below) in RMB for
an amount not less than 100% of the corresponding amount of drawing;

 

(e) The Borrower shall have given not less than 3 Business Days’ prior written
notice of drawing to the Lender specifying the date and the amount of the
proposed drawing;

 

(f) The maximum number of drawings shall not exceed 3; and

 

(g) Any undrawn balance at the end of the Availability Period will be cancelled
automatically.

 



--------------------------------------------------------------------------------

Page 3

Changyou.com Limited

 

(7) Conditions Precedent:

The obligation of the Lender to make available the Facility to the Borrower
hereunder is conditional upon:

 

(a) The Borrower having furnished to the Lender, prior to the date of first
drawing (the “First Drawdown Date”) under the Facility, the following in form
and substance satisfactory to the Lender:

 

  (i) Certified true copy of the Borrower’s Certificate of Incorporation,
Certificate of Incorporation on Change of Name (if any), Certificate of
Incumbency, Certificate of Good Standing and updated Memorandum and Articles of
Association (or applicable constitutional documents);

 

  (ii) Certified true copy of the resolutions (with copy list of specimen
signature(s) of authorised signatory(ies) enclosed thereon) duly passed at a
duly convened and held meeting of the Board of Directors of the Borrower
evidencing (i) the approval of the Facility, (ii) the acceptance of the terms
and conditions of this Facility Letter and (iii) the authorization of
appropriate officer(s) to countersign this Facility Letter and to sign on behalf
of the Borrower all confirmations, notice of drawing and other notices, requests
or other communications required to be made and given to the Lender hereunder or
otherwise in connection with the Facility;

 

  (iii) The duplicate of this Facility Letter duly signed by the authorised
signatory(ies) of the Borrower;

 

  (iv) Copy of Hong Kong Identity Card or passport of each of the officers of
the Borrower authorised to sign the documents as referred to in sub-paragraphs
(ii) and (iii) hereinabove;

 

  (v) Due payment by the Borrower of the Arrangement Fee as referred to in
Paragraph (9) below; and

 

  (vi) Such other documents as the Lender may request.

 



--------------------------------------------------------------------------------

Page 4

Changyou.com Limited

 

(b) The Lender being satisfied with the corporate power and legal capacity of
the Borrower to enter into the document as referred to in sub-paragraph (a)(iii)
hereinabove and for this purpose, the Lender may require legal opinions or such
other documents relating to any of the matters contemplated herein to be
provided in form and substance satisfactory to the Lender at the expense of the
Borrower.

 

(c) There being no material adverse change in the financial market condition and
in the financial condition of the Borrower.

 

(8) Interest Rate:

 

(a) Normal Interest

Interest on all the loan(s) outstanding of the Facility shall be calculated at
the fixed rate of 3.75% per annum. Interest shall be calculated on the basis of
the actual number of days elapsed on a 360-day year. Interest accrued shall be
payable quarterly in arrears by the Borrower on the last Business Day of each
calendar quarter (each an “Interest Payment Date”) and on the corresponding
Final Maturity Date of each Advance.

 

(b) Default Interest

In respect of the loan(s) outstanding under the Facility, interest thereon and
other sums in respect of the Facility not repaid or paid on the due date or
dates provided hereunder, interest shall be payable on demand from the due date
or dates for payment thereof until the date of actual payment in full of such
loan(s) outstanding and/or interest and/or other sums (as the case may be) at
the rate of 5% per annum over the rate of interest as determined by the Lender
in accordance with sub-paragraph (a) of this Paragraph (8) (both before and
after judgement). For so long as the default continues, the relevant rate of
interest shall be re-determined by the Lender on the same basis thereafter and
shall be compounded at weekly intervals.

 

(9) Arrangement Fee:

An arrangement fee of RMB100,000.00 (Renminbi One Hundred Thousand Only) (the
“Arrangement Fee”) shall be payable by the Borrower on the earlier of (i) the
date falling 14 Business Days after the Acceptance Date and (ii) the First
Drawdown Date and is non-refundable in any event.

 

(10) Undrawn Balance Fee:

Waived.

 



--------------------------------------------------------------------------------

Page 5

Changyou.com Limited

 

(11) Repayment:

Subject to Paragraph (13) hereinbelow, all outstanding amounts of each
drawing/advance of the Facility including but not limited to the principal
outstanding, the accrued interest and any other sums owing to the Lender shall
be repaid in full on the corresponding Final Maturity Date of each Advance.
Amount repaid is not available for re-drawing.

 

(12) Voluntary Prepayment:

The Borrower may on any Interest Payment Date prepay in whole or in part the
loan(s) outstanding under the Facility provided that:

 

(a) The Borrower shall have given not less than 5 Business Days’ prior written
notice of prepayment to the Lender, specifying the amount to be prepaid and the
date of such prepayment;

 

(b) Each partial prepayment shall be in a minimum amount of RMB200 Million and
if for a larger amount, an integral multiple of RMB10 Million;

 

(c) Each prepayment shall be made together with accrued interest on the amount
prepaid and any other amounts (including but not limited to funding loss, if
any) payable by the Borrower in respect thereof on the date of prepayment; and

 

(d) Amount prepaid is not available for re-drawing.

 

(13) Lender’s Overriding Rights:

Notwithstanding anything contained herein to the contrary (in particular,
Paragraphs (5) and (11)), the Facility is subject to the Lender’s review,
amendment of any terms and/or cancellation of all or any part thereof from time
to time at the sole discretion of the Lender and the loan(s) outstanding,
interest thereon and any other sums owing or payable under the Facility are
subject to the Lender’s customary overriding right of repayment on demand. The
Lender hereby expressly reserves the unfettered right of terminating the
Facility and/or requiring repayment of all monies owing from or payable by the
Borrower to the Lender at any time by notice in writing to the Borrower,
whereupon the Facility or any part thereof as stipulated in the Lender’s notice
shall forthwith be terminated and/or all monies owing from or payable by the
Borrower to the Lender or any part thereof as stipulated in the Lender’s notice
shall forthwith be repaid by the Borrower.

 



--------------------------------------------------------------------------------

Page 6

Changyou.com Limited

 

(14) Security:

Standby Letter of Credit(s) (the “Standby L/C”) in form and substance as
approved by the Lender for the amount of not less than 100% of the corresponding
advance(s)/drawing(s) under the Facility in RMB, to be issued by The Bank of
East Asia (China), Limited, Beijing Branch (the “Issuing Bank”) in favour of the
Lender as the beneficiary, whereby the Issuing Bank shall honour its payment
obligation to the Lender up to the amount as stipulated in the respective
Standby L/C upon and subject to the terms and conditions contained therein.

(This Facility Letter and the Standby L/C are collectively referred to as the
“Finance Documents”.)

 

(15) Payments:

 

(a) On the date of each drawing under the Facility, the Lender shall make the
advance available to the Borrower by crediting the same in Renminbi in same day
funds to the account designated in the notice of drawing given by the Borrower
or in such other manner as the Borrower may specify in the irrevocable notice of
drawing given by the Borrower (provided that such other manner as specified by
the Borrower must be acceptable to the Lender);

 

(b) On each date on which any sum is due or payable by the Borrower under or in
connection with the Facility, the Borrower shall either (i) make such sum
available before 11:00 a.m. (Hong Kong time) in same day funds in its
CorporatePlus account maintained with the Lender (Account No.:
015-514-68-00423-4) (the “CorporatePlus Account”), (ii) by CHATS before 11:00
a.m. (Hong Kong time) in same day funds to the Lender’s account no. 015-514
(S.W.I.F.T. BEASHKHH) or (iii) in such other manner as instructed by the Lender.
The Borrower hereby irrevocably authorises the Lender to debit the CorporatePlus
Account on any date on which any sum is due or payable under or in connection
with the Facility without further consent from or notice to the Borrower;

 

(c) Whenever any payment under this Facility Letter (including but not limited
to the principal repayment and interest payment) or otherwise in connection with
the Facility shall become due on a day which is not a Business Day, the due date
thereof shall be extended to the next Business Day in the same calendar month
(if there is one) or on the preceding Business Day (if there is no succeeding
Business Day in the same calendar month); and

 



--------------------------------------------------------------------------------

Page 7

Changyou.com Limited

 

(d) All payments by the Borrower hereunder shall be made free and clear of any
deduction or withholding on account of tax, levy, impost, duty or charges of
whatsoever nature (“Tax Payment”). The Borrower shall as soon as practicable
deliver to the Lender relevant receipts for any Tax Payment required to be made
by it. If any withholding or deduction is required, the amount to be paid by the
Borrower must be increased to the extent that the Lender will receive such
amount as it would otherwise have been entitled to receive had there been no
such deduction or withholding.

 

(16) Increased Costs:

If as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation (which
shall include, without limitation, any law or regulation concerning capital
adequacy, prudential limits, liquidity, reserve assets or tax); or
(ii) compliance with any law, regulation, direction, request or requirement
(whether or not having the force of law) of any competent governmental or other
authority made after the date of this Facility Letter, any increased costs are
incurred or suffered by the Lender, which shall include (1) a reduction in the
rate of return from the Facility or on the Lender’s overall capital (including,
without limitation, as a result of any reduction in the rate of return on
capital brought about by more capital being required to be allocated by the
Lender); and/or (2) a reduction of any amount due and payable under the Finance
Documents (“Increased Costs”), the Borrower shall:

 

(a) pay on demand to the Lender such additional amounts as the Lender may
certify (which certificate shall be conclusive and binding on the Borrower, save
for any manifest error) to be necessary to compensate the Lender for such
Increased Costs; and

 

(b) be at liberty at any time after its receipt of any such demand and so long
as the circumstances giving rise to such Increased Costs may continue and
subject to its giving to the Lender not less than 15 Business Days’ prior
written notice, to prepay to the Lender in whole (but not in part) the loan(s)
outstanding, interest thereon and any other sums owing or payable under the
Facility (subject to Paragraphs (12)(c) to (d) and (24)(a)).

 



--------------------------------------------------------------------------------

Page 8

Changyou.com Limited

 

Any demand as referred to in sub-paragraph (a) of this Paragraph (16) may be
made at any time before or after the end of any period or any time before or
after any prepayment or repayment of all or part of the Facility to which such
demand relates.

 

(17) Representations and Warranties:

The Borrower represents and warrants to the Lender throughout the whole term of
the Facility and for so long as any amount is outstanding under the Facility
that:

 

(a) The Borrower has the corporate power and authority to (i) borrow the
Facility from the Lender on the terms and conditions herein and (ii) give
security/indemnity/assurance as support for the borrowing of the Facility from
the Lender, and no event, state of affairs, conditions or act which constitutes
or with the passing of time, giving of notice, or with the fulfillment of any
condition will or may constitute an Event of Default (as defined in Paragraph
(19) below) has occurred or will occur on the date of making a drawing by the
Borrower under the Facility or as a result thereof;

 

(b) The Borrower is duly incorporated and validly existing under the laws of its
place of incorporation, (ii) has full legal right, capacity, power and authority
to enter into the Finance Documents to which it is party and (iii) has taken all
necessary actions to authorise the borrowing of the Facility on the terms and
conditions hereunder;

 

(c) This Facility Letter, when signed/executed by the Borrower, will constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with the terms herein;

 

(d) The Borrower’s entering into this Facility Letter does not and will not
violate or exceed any borrowing or similar limit or other power or restriction
granted or imposed by any law to which the Borrower is subject or under its
Memorandum and Articles of Association (or applicable constitutional documents);

 

(e) The Borrower entering into, exercising of its rights and/or performing of or
complying with its obligations under this Facility Letter does not and will not
violate, to an extent or in a manner which has or is likely to have a material
adverse effect on its financial condition or operation, any agreement to which
it is a party or which is binding on it or its assets;

 



--------------------------------------------------------------------------------

Page 9

Changyou.com Limited

 

(f) Any information (written or otherwise) provided by the Borrower in
connection with the Facility and the financial condition of the Borrower is/are
true and accurate as of the date of providing them;

 

(g) The Borrower’s obligations under this Facility Letter are direct,
unconditional and unsubordinated obligations of the Borrower and rank at least
pari passu with all other present and future unsecured borrowings of the
Borrower, save as otherwise provided by law; and

 

(h) The representations and warranties contained in sub-paragraphs (a) to (g) of
this Paragraph (17) shall be deemed to be repeated and will remain to be true
and accurate in all respects as if made on each date on which any amount is
outstanding under the Facility or any part of the Facility remains available or
subsisting.

 

(18) Undertakings:

The Borrower undertakes to the Lender throughout the whole term of the Facility
and for so long as any sum remains owing or payable under the Facility that:

 

(a) The Borrower shall deliver to the Lender its (i) audited consolidated
financial statements as soon as available and in any event within 120 days after
the end of its financial years, and (ii) interim half-year unaudited
consolidated financial statements as soon as practicable and in any event within
90 days after the end of the relevant first 6-month period in its financial
years;

 

(b) The Borrower shall deliver to the Lender any circular, document or other
information (written or otherwise) as the Lender may from time to time
reasonably request;

 

(c) The Borrower shall maintain its corporate existence and conduct its business
and operations in compliance with all applicable laws and in a proper manner;

 

(d) The Borrower shall maintain (i) 100% beneficial ownership of the issued
share capital of Changyou.com HK Limited, a company incorporated in Hong Kong
and having its registered office at 12th Floor, Ruttonjee House, No. 11 Duddell
Street, Central, Hong Kong (“Changyou.com HK”) and Beijing AmazGame Age Internet
Technology Co., Ltd, a company incorporated in the People’s Republic of China
and having its registered office at Room 1210, Building 3, No. 3 Badachu
High-tech Science Park, Shijingshan District, Beijing, the People’s Republic of
China (“Beijing AmazGame”) and (ii) the management control of Changyou.com HK
and Beijing AmazGame;

 



--------------------------------------------------------------------------------

Page 10

Changyou.com Limited

 

(e) The shares of the Borrower shall remain listed on the NASDAQ Global Select
Market shall not be suspended from trading on NASDAQ Global Select Market for a
period exceeding consecutive 14 trading days except for obtaining approval in
writing from the Lender;

 

(f) The Borrower shall place RMB deposit(s) in the CorporatePlus Account for an
amount equivalent to the interest payable of each drawing/advance of the next
calendar quarter under the Facility within 5 Business Days from each
drawing/advance throughout the loan life of the Facility and for so long as any
amount remains owing or payable under the Facility;

 

(g) The Borrower shall fully comply with the legal and regulatory requirements
of the People’s Republic of China (“PRC”) on the loan usage and the flow of loan
money and shall not directly or indirectly remit, transfer or channel the
proceeds of the Facility to the PRC (but excluding Hong Kong, Macau and Taiwan);

 

(h) The Borrower shall forthwith notify the Lender in writing of (i) the
occurrence of any Event of Default as referred to in Paragraph (19) below and/or
(ii) the occurrence of any event, state of affairs, conditions or act which with
the passing of time, giving of notice, or with the fulfillment of any condition
will or may constitute an Event of Default; and

 

(i) The Borrower shall promptly upon the request of the Lender supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Lender in order for the Lender to conduct any “Know Your
Customer” or other similar procedures under applicable laws and regulations.

 

(19) Events of Default:

Upon the occurrence of any of the following events at any time (each an “Event
of Default”):

 

(a) The Borrower or the Issuing Bank fails to pay on the due date to the Lender
any sum (including but not limited to any repayment of principal and interest
payment) that the Borrower or the Issuing Bank is obliged to pay in connection
with the Facility; or

 



--------------------------------------------------------------------------------

Page 11

Changyou.com Limited

 

(b) The Borrower or the Issuing Bank defaults in the performance of any other
obligations hereunder and/or under the Finance Documents (as the case may be);
or

 

(c) The Borrower or the Issuing Bank becomes insolvent or any liquidator/trustee
in bankruptcy or receiver has been appointed over all or part of the assets of
the Borrower or the Borrower is unable or admits inability to pay its debts as
they fall due; or

 

(d) There occurs, in the opinion of the Lender, a material adverse change in the
financial condition of the Borrower or the Issuing Bank or there occurs, in the
opinion of the Lender, any situation which has materially and adversely affected
or may materially and adversely affect the ability of the Borrower to perform
any or all of its obligations hereunder; or

 

(e) A petition is presented or a proceeding is commenced or an order is made or
an effective resolution is passed or any other step is taken by any person for
the winding-up, insolvency, administration, reorganization, reconstruction,
dissolution or bankruptcy of the Borrower or the Issuing Bank or for the
appointment of a liquidator, receiver, administrator, trustee or similar officer
of the Borrower or the Issuing Bank or of all or any part of its business or
assets; or

 

(f) Any indebtedness of the Borrower or the Issuing Bank becomes due before its
stated maturity or when called, or the Borrower or the Issuing Bank defaults
under or commits a breach of any instrument or agreement relating to any such
indebtedness; or

 

(g) Any step is taken by any person for the purpose of a reconstruction,
amalgamation, reorganization, merger or take-over involving the Borrower or the
Issuing Bank (except for a solvent merger or take-over on terms approved by the
Lender in writing before such step is taken); or

 

(h) The Borrower ceases to maintain (i) 100% beneficial ownership of the issued
share capital of Changyou.com HK and Beijing AmazGame and (ii) the management
control of Changyou.com HK and Beijing AmazGame; or

 

(i) The shares of the Borrower, for any reason (other than technical in nature
as determined by the Lender in its sole discretion) cease or are suspended from
trading on NASDAQ Global Select Market for more than 14 consecutive trading days
except for obtaining approval in writing from the Lender; or

 



--------------------------------------------------------------------------------

Page 12

Changyou.com Limited

 

(j) Any representation, warranty, undertaking or statement made by the Borrower
hereunder is not complied with or is or proved to be incorrect or misleading in
any material respect when made, repeated or deemed to be repeated; or

 

(k) There occurs any event or circumstance which, with the giving of notice
and/or the lapse of time and/or the making of any necessary determination under
this Facility Letter and/or the satisfaction of any applicable condition, or any
combination of any of the foregoing might constitute an Event of Default;

then the Lender may, at any time when any one of the above-mentioned Events of
Default occurs and/or is continuing, terminate the Facility and demand immediate
payment and/or repayment of all amounts outstanding (together with interest
accrued thereon and any other amounts owing to the Lender) under or in
connection with the Facility from the Borrower whereupon the security
constituted by the Finance Documents shall forthwith become enforceable without
prior notice.

This Paragraph (19) is without prejudice to the Lender’s overriding rights as
set out in Paragraph (13) above.

 

(20) Set-off:

 

(a) The Borrower hereby irrevocably authorises the Lender to apply (without
prior notice) any credit balance (whether or not then due) to which the Borrower
is at any time beneficially entitled on any account at, any sum held to the
order of the Borrower by and/or any liability of any office of the Lender,
either singly or jointly, in or towards satisfaction of any sum then due from
the Borrower to the Lender in connection with the Facility and unpaid. For this
purpose, the Lender is authorised to use all or any part of any such credit
balance to buy such other currencies as may be necessary to effect such
application.

 

(b) The Lender shall not be obliged to exercise any of its rights under this
Paragraph (20), which shall be without prejudice and in addition to any right of
set-off, combination of accounts, lien or other right to which it is at any time
otherwise entitled (whether by operation of law, contract or otherwise).

 



--------------------------------------------------------------------------------

Page 13

Changyou.com Limited

 

(21) Severability:

Any provision of this Facility Letter prohibited by or becoming unlawful or
unenforceable under any applicable law actually applied by any court of
competent jurisdiction shall, to the extent required by such law, be severed
from this Facility Letter and be rendered ineffective so far as is possible
without modifying the remaining provisions of this Facility Letter. Where,
however the provisions of any such applicable law may be waived, they are hereby
waived by the parties hereto to the full extent permitted by such law to the
effect that this Facility Letter shall be a valid and binding agreement
enforceable in accordance with its terms.

 

(22) Entire Agreement:

This Facility Letter constitutes the entire agreement of the Lender and the
Borrower and supersedes any previous expressions of intent or understanding in
respect of the Facility.

 

(23) Expenses:

All costs, charges, taxes, fees and expenses (including legal fee on a full
indemnity basis) incurred by the Lender in connection with the preparation,
negotiation, administration, execution, perfection, enforcement and/or amendment
of, supplement to or waiver in respect of the Finance Documents and all other
relevant documents or otherwise in connection with the Facility shall be borne
and paid by the Borrower on demand, irrespective of whether or not any part of
the Facility is subsequently utilized.

 

(24) Indemnity:

 

(a) The Borrower shall on demand indemnify the Lender in full against any cost,
loss, expense, tax, fee, claims, proceeding or liability whatsoever incurred,
suffered or sustained and as conclusively certified by the Lender as a result of
(i) any drawing not being made following the giving of a notice of drawing by
the Borrower due to non-fulfillment of any condition of this Facility Letter, or
(ii) the making of any drawing pursuant to this Facility Letter or otherwise, or
(iii) any prepayment under the Facility on a non-Interest Payment Date.

 



--------------------------------------------------------------------------------

Page 14

Changyou.com Limited

 

(b) If any amount is received or recovered in a currency other than the currency
(the “Account Currency”) in which payment has been demanded pursuant to the
Finance Documents (whether as a result of, or of the enforcement of, a judgment
or order of a court, tribunal or authority of any jurisdiction, or in the
dissolution of the Borrower or otherwise), it shall only constitute a discharge
by the Borrower to the extent of the amount in the Account Currency which the
Lender is able to purchase with the amount so received or recovered in that
other currency on the date of receipt or recovery. If that amount is less than
the Account Currency amount expressed to be due to the Lender, the Borrower
shall on demand indemnify the Lender against any loss/shortfall sustained by it
as a result.

 

(25) Evidence:

Any certificate issued by the Lender as to the amount of the loan(s)
outstanding, the rate of interest applicable to the amount of any sums owing or
payable in connection with the Facility or any other matters relating to this
Facility Letter shall, save to the extent of manifest error, be conclusive
evidence against the Borrower as to the matter(s) covered thereby.

 

(26) Process Agent:

The Borrower irrevocably appoints Changyou.com HK to be its agent (the “Process
Agent”) for the service of process in Hong Kong. Any documentation in connection
with the proceedings in the courts of Hong Kong delivered to the Process Agent
at its registered office from time to time shall be treated as duly delivered to
and served on the Borrower. The Borrower shall procure the Process Agent to
forthwith notify the Lender in writing of any change in the address of its
registered office.

 

(27) Governing Law and Jurisdiction:

This Facility Letter and all other relevant documents and the rights and
obligations of the Lender and the Borrower hereunder/thereunder shall be
governed by and construed in accordance with the laws of the Hong Kong Special
Administrative Region of the People’s Republic of China (“Hong Kong”) and each
party hereto hereby irrevocably submits to the non-exclusive jurisdiction of the
courts of Hong Kong.

 

(28) Miscellaneous:

 

(a) Reference to the time of a day is to Hong Kong time (unless otherwise
stated), and time is of the essence hereof;

 



--------------------------------------------------------------------------------

Page 15

Changyou.com Limited

 

(b) “Business Day” as used in this Facility Letter means a day (other than
Saturday and Sunday) on which dealings in RMB may be carried out in the relevant
interbank market and on which banks are generally open for business in Hong Kong
and the PRC;

 

(c) For the purpose of this Facility Letter, any determination as to whether any
event, situation, circumstance or document is “material”, “adverse”,
“reasonable”, “expedient” or “necessary” shall be determined by the Lender whose
determination shall be conclusive and binding on the Borrower; and

 

(d) Headings on this Facility Letter are for ease of reference only and shall
not affect the interpretation of the terms and conditions of this Facility
Letter.

Please signify your acceptance of the above terms and conditions by signing and
returning to us the duplicate of this Facility Letter within 1 month from the
date hereof, failing which our offer will automatically lapse. Upon our receipt
of your acceptance of this Facility Letter, this Facility Letter will be legally
binding upon your goodselves as the Borrower and this Bank as the Lender with
immediate effect.

If you have any query in relation to the terms and conditions of this Facility
Letter, please feel free to contact our Christine Wong or Lawrence Tang of
Corporate Lending and Syndication Department at 3608 0968 or 3608 0923.

Yours faithfully,

For and on behalf of

The Bank of East Asia, Limited

 

Jennifer Leung     Sally Lam Officer     Senior Credit Administration Manager
Trade and Loan Services Department     Operations Support Division    

 



--------------------------------------------------------------------------------

Page 16

Changyou.com Limited

 

In consideration of the Lender agreeing to grant to the Borrower the Facility
pursuant to the terms and conditions of this Facility Letter:-

 

The Borrower     The Process Agent We hereby agree to be bound by and accept all
the terms and conditions of this Facility Letter.     We hereby agree to the
appointment as the Process Agent of the Borrower in accordance with Paragraph
(26) of this Facility Letter. For and on behalf of     For and on behalf of
Changyou.com Limited     Changyou.com HK Limited

 

   

 

Name:     Name: Date:     Date: Witness:     Witness:

 